             Case 2:18-cv-01180-RSM Document 46 Filed 09/30/20 Page 1 of 3




 1                                           THE HONORABLE JUDGE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10    MARIA DEL CARMEN MARTINEZ-
      PATTERSON,
11                                                  Case No.: 2:18-cv-01180

12           Plaintiff,
                                                    ORDER GRANTING DEFENDANT AT&T
13    v.                                            SERVICES, INC.’S UNOPPOSED MOTION
                                                    TO MODIFY DEADLINE FOR
14    AT&T SERVICES, INC., a Delaware               DISCLOSURE OF EXPERT TESTIMONY
      Corporation,
15
             Defendant.
16

17           THIS MATTER having come before the below-signed Judge of the above-entitled Court

18   upon the Defendant’s Unopposed Motion to Modify Deadline for Disclosure of Expert

19   Testimony (“Motion”) and the Court having considered the motion and the pleadings in this

20   matter, and it appearing to be in the best interest of the case, therefore,

21           IT IS HEREBY ORDERED that the Defendant’s Motion is GRANTED. The Court

22   modifies the current Scheduling Order (ECF No. 44) as follows:

23    Deadline for disclosing expert testimony                          October 12, 2020
      under FCRP 26(a)(2)
24

25

26

27
     ORDER GRANTING DEFENDANT AT&T SERVICES, INC.’S                     KILPATRICK TOWNSEND & STOCKTON LLP
                                                                              1420 FIFTH AVENUE, SUITE 3700
     UNOPPOSED MOTION TO MODIFY DEADLINE FOR                                        SEATTLE, WA 98101
     DISCLOSURE OF EXPERT TESTIMONY - 1                                      (206) 626-7713 FAX: (206) 260-8946
           Case 2:18-cv-01180-RSM Document 46 Filed 09/30/20 Page 2 of 3




 1
     DATED: September 30, 2020.
 2

 3

 4

 5                                     RICARDO S. MARTINEZ
                                       CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING DEFENDANT AT&T SERVICES, INC.’S   KILPATRICK TOWNSEND & STOCKTON LLP
                                                            1420 FIFTH AVENUE, SUITE 3700
     UNOPPOSED MOTION TO MODIFY DEADLINE FOR                      SEATTLE, WA 98101
     DISCLOSURE OF EXPERT TESTIMONY - 2                    (206) 626-7713 FAX: (206) 260-8946
            Case 2:18-cv-01180-RSM Document 46 Filed 09/30/20 Page 3 of 3




 1                                CERTIFICATE OF SERVICE

 2         The undersigned certifies under penalty of perjury under the laws of the State of

 3   Washington, that on the 29th day of September, 2020, the document attached hereto,

 4   [PROPOSED] ORDER GRANTING DEFENDANT AT&T SERVICES, INC.’S UNOPPOSED

 5   MOTION TO MODIFY DEADLINE FOR DISCLOSURE OF EXPERT TESTIMONY (with

 6   Proposed Order) was served on the following persons below via ECF:

 7        Chalmers C. Johnson
          Longshot Law, Inc.
 8        PO Box 1575
          Port Orchard, WA 98366
 9        425-999-0900
          chalmersjohnson@gmail.com
10

11
            DATED this 29th day of September, 2020.
12
                                               Kilpatrick Townsend & Stockton LLP
13

14
                                               By/s/ Gwendolyn C. Payton
15                                               Gwendolyn C. Payton, WSBA No. 26752
                                               Counsel for Defendant AT&T SERVICES, INC.
16

17

18

19

20

21

22

23

24

25

26

27
     CERTIFICATE OF SERVICE - 3                                 KILPATRICK TOWNSEND & STOCKTON LLP
                                                                      1420 FIFTH AVENUE, SUITE 3700
                                                                            SEATTLE, WA 98101
                                                                     (206) 626-7713 FAX: (206) 260-8946
